The attorney for the defendant board in the suit of Morrison, the contractor, stated over his signature in a notice attached to its plea:
"The plaintiff did, on April 22, 1922, assign the sum of $500 to the People's Savings Bank of Grand Haven, Michigan, with a written authorization to the defendant to pay the same to said bank and apply the same on the amount due from defendant to the plaintiff, which assignment and authorization was delivered to the defendant and filed and accepted by it."
To hold merely that there was no acceptance in writing passes other questions in the case. The case may be disposed of without deciding the unfortunate question of whether the attorney was authorized to say and to do what he did and without deciding whether there was equitable estoppel, and without deciding whether there was what is known as judicial estoppel — that defendant, having pleaded acceptance and liability *Page 508 
in the suit of Morrison, is estopped to take a contrary position in the suit of Morrison's assignee.
Plaintiff relies on the letter of the attorney quoted in the opinion of Mr. Justice MOORE, and upon the plea to show acceptance in writing. But the writing in question, also quoted by Mr. Justice MOORE, whatever its legal character may be, was taken or accepted or held by plaintiff subject to a contingency. As between the parties hereto it must be held that defendant did not assume unqualified liability.
The attorney's letter to plaintiff says of the plea and its purpose:
"If this $500 is allowed by the court as a credit to the defendant upon the claims of the plaintiff, as I believe it will be, the board will immediately make payment of the account to you."
The defendant board to avoid litigation paid several thousand dollars more than the contract price. The surety of the contractor was in charge of the final negotiations. Suits had been brought against it by persons of the classes protected, subcontractors, materialmen or laborers. The $12,000 paid by the board was used toward payment of these claims. The bank was not a subcontractor, materialman or laborer. Before plaintiff bank could be entitled to anything, something must be found to be due to Morrison, the contractor. The surety as against plaintiff was entitled to have funds in the hands of defendant applied to the payment of claims for which it was liable. When so applied, nothing was due to Morrison. So the bank gets nothing.
Judgment affirmed.
McDONALD, C.J., and STEERE, FELLOWS, and WIEST, JJ., concurred with CLARK, J. *Page 509